Exhibit 10.2



GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (the “Agreement”), dated as of January 8, 2016 is made
by ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Guarantor”) in favor of MIZUHO BANK, LTD., a national banking
association, as administrative agent (the “Administrative Agent”) for the
several banks and other financial institutions (the “Lenders”) from time to time
party to the Term Loan Agreement, dated as of the date hereof, by and among and
ONEOK PARTNERS, L.P. (the “Borrower”), the Lenders, the Administrative Agent (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement).
W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a term loan facility for the Borrower;
WHEREAS, the Guarantor is a direct Subsidiary of the Borrower and will derive
substantial benefit from the making of Loans by the Lenders; and
WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent and the Lenders under the Credit Agreement that the Guarantor execute and
deliver to the Administrative Agent this Agreement and the Guarantor wishes to
fulfill said condition precedent;
NOW, THEREFORE, in order to induce Lenders to extend the Loans and to make the
financial accommodations as provided for in the Credit Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1.    Guarantee. The Guarantor unconditionally guarantees, jointly with
any other guarantors from time to time and severally, as a primary obligor and
not merely as a surety, the due and punctual payment and performance of all
Obligations, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against any
Loan Party under Debtor Relief Laws, and including interest that accrues after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws whether or not the claim for such interest is allowed in such
proceeding, including, without limitation, (i) the due and punctual payment of
(A) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any proceeding or case under any Debtor Relief
Law, regardless of whether allowed or allowable in such proceeding or case) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (B) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise of the Borrower and other Loan
Parties to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents, and (ii) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrower and other
Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents (collectively, the “Guaranteed Obligations”). The Guarantor further
agrees that the Guaranteed Obligations may be amended, extended, refinanced,
modified or renewed, in whole or in part, without notice to or further assent
from the Guarantor, and that the Guarantor will remain bound upon its guarantee
notwithstanding any amendment, extension, refinancing, modification or renewal
of any Guaranteed Obligations. All payments made by the Guarantor under this
Agreement shall be made to the Administrative Agent at the Administrative
Agent’s Office in Dollars.



--------------------------------------------------------------------------------



Anything contained herein to the contrary notwithstanding, to the extent that
the obligations of the Guarantor hereunder would be subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law, the obligations of the Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to such avoidance provisions.
Section 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, the Guarantor waives presentment or protest to, demand of or
payment from the Borrower or any other guarantor of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of the Guarantor hereunder shall not be affected by (i) the failure
of the Administrative Agent or any Lender to assert any claim or demand or to
enforce or exercise any right or remedy against the Borrower or any other
guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any guarantee or any other agreement, or (iii) the failure to perfect
any security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Lender.
Section 3.    Guarantee of Payment. The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any security held for payment of the Guaranteed Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.
Section 4.    No Discharge or Diminishment of Guarantee. The obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration, or compromise of any of the Guaranteed
Obligations with respect to any other obligor, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantor or that would otherwise operate as a discharge of the Guarantor as
a matter of law or equity (other than the indefeasible payment in cash of the
Obligations).
Section 5.    Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, the Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent and the
Lenders may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any other Loan Party
or any other guarantor, without affecting or impairing in any way the liability
of the Guarantor hereunder except to the extent the Guaranteed Obligations have
been finally and indefeasibly paid in cash. Pursuant to applicable law, the
Guarantor waives any defense arising out of any such election even though such
election

2

--------------------------------------------------------------------------------



operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Borrower or any other guarantor, as the case may be, or any security.
Section 6.    No Setoff or Deductions. The Guarantor shall make all payments
hereunder without setoff or counterclaim. The Guarantor agrees to the provisions
of Section 3.01 of the Credit Agreement that are applicable to the Guarantor,
and such provisions are hereby incorporated by reference herein. The obligations
of the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Agreement.
Section 7.    Information. The Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
the Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise the Guarantor
of information known to it or any of them regarding such circumstances or risks.
Section 8.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantor may have under applicable law (but
subject to Section 9), the Borrower agrees that (a) in the event a payment shall
be made by the Guarantor under this Agreement, the Borrower shall indemnify the
Guarantor for the full amount of such payment and the Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of the Guarantor
shall be sold to satisfy a claim of any Lender under this Agreement, the
Borrower shall indemnify the Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
Section 9.    Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantor against the Borrower or any other Loan
Party under Section 8 and all other rights of indemnity, contribution,
reimbursement or subrogation under applicable law or otherwise shall be fully
subordinated and junior to the indefeasible prior payment in full in cash of the
Guaranteed Obligations. No failure on the part of the Borrower to make the
payments required under applicable law or otherwise shall in any respect limit
the obligations and liabilities of the Guarantor with respect to its obligations
hereunder, and the Guarantor shall remain liable for the full amount of the
obligations of the Guarantor hereunder. In addition, all Indebtedness and other
obligations of the Borrower, and all Indebtedness and other obligations of any
other Loan Party, in each case now or hereafter owing to the Guarantor is hereby
subordinated in right of payment to the prior indefeasible payment in full in
cash of the Guaranteed Obligations. If any amount shall be paid to the Guarantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such Indebtedness or obligations of any Loan Party,
such amount shall be held in trust for the benefit of the Administrative Agent
and the Lenders and shall forthwith be paid to the Administrative Agent to be
credited against the payment of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty;
provided that payments of Indebtedness and other obligations owing by the
Borrower or other Loan Party to the Guarantor at a time when there does not
exist a Default or Event of Default shall not be held in trust or paid to the
Administrative Agent.
Section 10.    Representations and Warranties. The Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct in all material respects, except that such materiality qualifier shall
not apply to the extent that any such representation and warranty is qualified
by materiality.

3

--------------------------------------------------------------------------------



Section 11.    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until the Guaranteed Obligations have been
indefeasibly paid in full in cash, all other amounts payable under this Guaranty
have been indefeasibly paid in full in cash and the Lenders have no further
commitment to lend under the Credit Agreement. Notwithstanding the foregoing,
this Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Lender or the Guarantor upon the bankruptcy
or reorganization of the Borrower, the Guarantor or otherwise. The obligations
of the Guarantor under this paragraph shall survive termination of this
Agreement.
Section 12.    Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent, on behalf of the
Lenders.
Section 13.    Expenses. The Guarantor shall pay on demand all out-of-pocket
expenses in any way relating to the enforcement or protection of the rights of
the Administrative Agent and the Lenders under this Agreement or in respect of
the Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Administrative
Agent and the Lenders in any proceeding any Debtor Relief Laws. The obligations
of the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Agreement.
Section 14.    Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor that are contained in
this Agreement shall bind the Guarantor and its successors and assigns and inure
to the benefit of the Administrative Agent, the Lenders and their respective
successors and assigns, and the Lenders may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. This Agreement shall become effective as to the Guarantor when a
counterpart hereof is executed on behalf of the Guarantor. The Guarantor shall
not have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void).
Section 15.    Waivers; Amendment.
(a)    No failure or delay of the Administrative Agent of any kind in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
of the Administrative Agent hereunder and of the Lenders under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) below, and then
such waiver and consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Guarantor in any case
shall entitle the Guarantor to any other or further notice in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantor with respect to which such

4

--------------------------------------------------------------------------------



waiver, amendment or modification relates and the Administrative Agent in
accordance with Section 10.01 of the Credit Agreement.
Section 16.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to the Guarantor shall be given to it at
its address set forth on Schedule I attached hereto or such other address as
shall be designated by notice given by the Guarantor.
Section 17.    Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 18    Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 14), and
shall become effective as provided in Section 14. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement among the parties hereto regarding the subject
matters hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.
Section 19.    Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
Section 20.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York.
(b)    THE GUARANTOR (i) IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN
NEW YORK CITY, AND IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT and (ii) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

5

--------------------------------------------------------------------------------



(c)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR HEREBY
(i) IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION AND THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT, AND (ii)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
Section 21.    Waiver of Jury Trial. THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), AND CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
Section 22.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Guarantor, such notice being
waived by the Guarantor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by such Lender
or such Affiliate to or for the credit or the account of the Guarantor against
any or all the obligations of the Guarantor now or hereafter existing under this
Agreement and the other Loan Documents, irrespective of whether or not such
Person shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 22 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.
Section 23.    Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.


[Remainder of Page is Intentionally Blank]



6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.
GUARANTOR:
 
 
ONEOK PARTNERS INTERMEDIATE
LIMITED PARTNERSHIP
 
 
By:
ONEOK ILP GP, L.L.C.,
its sole General Partner
 
 
By:
/s/ Derek S. Reiners
Name:
Title:
Derek S. Reiners
Senior Vice President, Chief Financial Officer and Treasurer



































































[Signature Page to Guaranty]



--------------------------------------------------------------------------------









SCHEDULE I TO THE
GUARANTY AGREEMENT






ONEOK Partners Intermediate Limited Partnership
ONEOK Partners, L.P.
100 West Fifth Street
Tulsa, OK 74102-0871














































































[Schedule I to Guaranty]

